UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-7166


MARK ANTHONY BARNES,

                Petitioner – Appellant,

          v.

HAROLD W. CLARKE,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:14-cv-00420-LMB-TCB)


Submitted:   January 29, 2015               Decided:   March 9, 2015


Before NIEMEYER, SHEDD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Anthony Barnes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Mark    Anthony    Barnes           seeks   to    appeal         the     district

court’s order dismissing without prejudice his petition for a

writ of habeas corpus.                 This order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

See     28       U.S.C.     § 2253(c)(1)(A)             (2012).          A       certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         Id. § 2253(c)(2).                 When

a    district        court    denies        relief      on    the    merits,         a    prisoner

satisfies          this     standard        by    demonstrating              “that       reasonable

jurists          would    find   the       district      court’s      assessment           of    the

constitutional claims debatable or wrong.”                            Slack v. McDaniel,

529 U.S. 473, 484 (2000).                   When a district court denies relief

on    procedural          grounds,     a    prisoner      must      demonstrate           that   the

dispositive procedural ruling is debatable and that the petition

states       a    debatable      claim      of   the     denial     of       a    constitutional

right.       Id. at 484-85.

                  We have independently reviewed the record and conclude

that Barnes has not made the requisite showing.                                  Accordingly, we

deny leave to proceed in forma pauperis, deny a certificate of

appealability, and dismiss the appeal.                        We deny Barnes’s “motion

to excuse time bar” and dispense with oral argument because the

facts    and       legal     contentions         are    adequately       presented          in   the



                                                  2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3